Title: To George Washington from Lund Washington, 25 January 1776
From: Washington, Lund
To: Washington, George



Dr Sir
[Mount Vernon] January 25th 1776.

Since my Last the River has been Froze so that I have not had it [in] my Power to see Mr Marshall about the Exchange of Land mention’d in your Last, I wrote to him the day I receive’d your Letter about it, so that he will have time to Consider the matter, & you may expect between this & the next Post day I will see him, & inform you whether he will make it or not. neither have I seen Mr Triplet as yet. With regard to raiseg Hogs with our Corn, I shoud think it will be a bad scheme, if there was any thing better that cou’d be done with it. Porck this year is very low 20/ the highest Price, next year it must be much lower, as most people not knowg what to do with their Corn will give it to their Hogs, I shoud suppose—If the Congress find there is no probability of a Reconciliation with great Briton, they will indeavour to establish a trade with other nations & in that case, perhaps I may have an opportunity of Selling it. I think it had better be sold for Eight Shillings a Barrel than given to Hogs—however we will encrease our Stock of Hogs a little until I find what is to be done with it—Wm Skilling Insists that he shoud be imployd until the End of the year for which he bargaind—I have had him about the well to very little purpose as yet for the lower part of it caves in so much that I believe it will be impossible to do it—I am now putg down a frame large enough to brick it up the inside of the frame if that fails I shall fill it up and give it out & you must write me word whether I must have another dug & where to dig it. Wally the sailer Boy has for several months complaind of a pain [in] his back—I believe

it will continue until he is a Cripple The Doctor is a little that way of thinkg—Adams Negroe is a very good Negroe Shoemaker—if he can be satisfyd to live here you had better not sell him, for in that way he will save you £12 or 14 a year beside being a handy fellow in many things.
John Broad is still liveg but the discharge of matter from his legs is so great that the Doctor says it often is the cause of a person Dieing—Gunner Still lame I keep him Cordg tow for the Women to Spin on the big wheel. I desired Mr Custis to tell you it was my opinion you had better sell your Bay Covering Horse, or Cut him, as in the latter case he might do for a Charriot Horse As he was by no means fit to breed from, being in his make too slender for to get worck Horses, & from the trial we have had of him not very good, Cleveland I believe has taken a good deal of pains with him notwithstand which he has been very poor all summer I believe warm weather does not suit his Constitution—he is now getg in fine order & looks well—Tom Guess is here & offers an order upon the Treasury for £40 payable in may & 10 pound cash for him, but I have refuse’d it not knowg if it woud be agreeable to you to sell him—your Dray Horse will be 3 years old in the Spring & as he is not to be kept for a Beauty he might be put to your mares this Spring—beside I do believe the Bay Horse very uncertain in getg colts for several of our mares are not with fole the Grey mare here is not—Clevelands own mare that he says never faild before is not & several others.
Sylla at the mill I believe is in a Consumption the Other people are pretty Well, it Hurts me to see our Mill & Miller in a Maner Idle, but I cannot help it it is of no Use to make Barrels, for those we have now by us made last year will want almost as much Cooperg as to make them new, beside haveg hoops to purch[a]se twice over, & I have now got Staves & headg enough to last for more than two years Crops, out of the Willow Oaks in & about your Swamps my Best wishes Attend you & yours And am Dr Sir your Affectionate Servt

Lund Washington

